DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 18-35 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (US 2002/0086852 A1) and Cantor (US 2015/0025019 A1; hereafter referred as Cantor1) in combination.
Determining the scope and contents of the prior art
Cantor discloses a composition for use in treating COPD, an elastic fiber-related disorder comprising HA having Mw of about 50-1000kDa, preferably about 150kDa in a solution with a carrier, such as water, alcohol, DMSO etc. via. inhalation through a liquid spray device, such as nebulizer from a sterilized vial etc., to the pulmonary system, the bronchia, the alveoli, once or twice daily, wherein the inhaler is configured to deliver droplets of size such as 2 micro m, 3 micro m etc. (Figures 11-14, Claims, paragraphs 0003, 0012, 0014, 0015, 0018, 0023, 0024, 0034, 0037-0041, 0044, 0050, 0055, 0057, 0058, 0059, 0063, 0069, 0096, 0097, 0101, 0108, 0109, 0110, 0116, 0133,  0228-0232, 0244, 0250, 0254-0258, examples 6, 7, 8 and 
Ascertaining the differences between the prior art and the claims at issue
Cantor discloses a composition for use in treating COPD, an elastic fiber-related disorder comprising HA having Mw of about 50-1000kDa, preferably about 150kDa in a solution with a carrier, such as water, alcohol, DMSO etc. via. inhalation through a liquid spray device, such as nebulizer from a sterilized vial etc., to the pulmonary system, the bronchia, the alveoli, once or twice daily, wherein the inhaler is configured to deliver droplets of size such as 2 micro m, 3 micro m etc. with concentration of HA preferably between about 0.05mg/L and 5mg/L (0.005% to 0.5% w/w; encompass the instant range).  However, the cited prior art is broader in scope with respect to concentration of HA; and is silent about the volume of solution in the inhaler.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of concentration of HA- Cantor teaches that the concentration of HA is preferably between about 0.05mg/L and 5mg/L (0.005% to 0.5% w/w), which encompass the instant range. Thus with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the concentration of HA may be adjusted within the limits as taught by the cited prior art with the reasonable expectation of success depending on patient’s size, age, sex, and symptoms of the disease.
This deficiency is further cured by Cantor1.
In the same field of endeavor, Cantor 1 teaches a method of treating an elastic fiber-related disorder using a composition comprising HA in a solution with a carrier, such as water, alcohol, DMSO etc. via. inhalation through a liquid spray device, such as nebulizer from a sterilized vial etc., to the pulmonary system, and adjusting concentration of aerosolized HA based on biomarkers desmosine and isodesmosine, and further provides examples of such concentration as 0.01% HA, 0.05%  (HA is solid and dissolved in carrier such as water, alcohol, DMSO etc. and thus the concentration is in w/v)  (same concentrations as in the instant claims) given through a vialed volume of 3ml using a nebulizer and effective in treating patients with examples (abstract, paragraphs 0017-0030, 0084-0088, 0100-0110 and claims). Further, paragraphs 0100-0110 teaches advantages of adjusting the concentration, such as reduced risk of side effects etc. 
Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill that concentration of aerosolized HA may be adjusted within the range provided by Cantor, such as 0.01%, 0.05% (same concentration as in the instant claims) according to the method and examples provided by Cantor 1. Further, a person of ordinary skill in the art would have been motivated to adjust concentration for advantages such as reducing side effects etc. as provided by Cantor 1. Thus the cited prior art meets limitation of the instant claims.
With regard to the size of the vial as 3ml-Although the Cantor is silent about the volume size of the vial containing the medication, it would have been prima facie obvious to a person of ordinary skill in the art that medication needs to be in a suitable sized vial, depending on effectiveness of medication, shelf life and capability of nebulizer. Thus the cited prior art meets limitation of the instant claims. 
This deficiency is further cured by Cantor1.
In the same field of endeavor, Cantor 1 teaches a method of treating an elastic fiber-related disorder using a composition comprising HA in a solution with a carrier, such as water, alcohol, DMSO etc. via. inhalation through a liquid spray device, such as nebulizer from a sterilized vial etc., to the pulmonary system, and adjusting concentration of aerosolized HA based on biomarkers desmosine and isodesmosine, and further provides examples of such concentration as 0.01% HA, 0.05%  (HA is solid and dissolved in carrier such as water, alcohol, DMSO etc. and thus the concentration is in w/v)  (same concentrations as in the instant claims) given through a vialed volume of 3ml using a nebulizer and effective in treating patients with examples (abstract, paragraphs 0017-0030, 0084-0088, 0100-0110 and claims). 
Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill that size of the vial containing to be aerosolized HA may be adjusted to vial such as 3ml, as provided by Cantor 1. Thus the cited prior art meets limitation of the instant claims. 
Thus the combination of the cited prior art reads on composition and inhaler of the instant claims. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Cantor discloses a composition for use in treating COPD, an elastic fiber-related disorder comprising HA having Mw of about 50-1000kDa, preferably about 150kDa in a solution with a carrier, such as water, alcohol, DMSO etc. via. inhalation through a liquid spray device, such as nebulizer from a sterilized vial etc., to the pulmonary system, the bronchia, the alveoli, once or twice daily, wherein the inhaler is configured to deliver droplets of size such as 2 micro m, 3 micro m etc. with concentration of HA preferably between about 0.05mg/L and 5mg/L (0.005% to 0.5% w/w; encompass the instant range).  Cantor 1 teaches a method of treating an elastic fiber-related disorder using a composition comprising HA in a solution with a carrier, such as water, alcohol, DMSO etc. via. inhalation through a liquid spray device, such as nebulizer from a sterilized vial etc., to the pulmonary system, and adjusting concentration of aerosolized HA based on biomarkers desmosine and isodesmosine, and further provides examples of such concentration as 0.01% HA, 0.05%  (HA is solid and dissolved in carrier such as water, alcohol, DMSO etc. and thus the concentration is in w/v)  (same concentrations as in the instant claims) given through a vialed volume of 3ml using a nebulizer and effective in treating patients with examples. 
Thus the combination reads instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that concentration of the HA may be adjusted based on the teachings of the cited prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success. 
Response to Arguments
Applicant’s remarks, filed 08/03/2021 have been fully considered but not found persuasive.
 	Applicant’s argues that Cantor teaches a broad range of HA 0.05 to 5.0 mg/ml (0.005% to 0.5% ) and provides that the range on higher is the most useful, whereas the  instant claims are drawn to a 0.01% to 0.006% (0.1mg/ml to 0.6mg/ml), which is non-toxic . Applicant argues that a person of ordinary skill in art would not have motivated to pursue concentration of Cantor as high concentration have toxic effect. Applicant argues that Cantor 1 does not discloses any molecular weight of HA. Applicant argues that a person skilled in the art would not have expected that a lower dose would have avoided toxicity while simultaneously able to treat elastic fiber injury. Applicant argues that Cantor teaches away from using a low concentration of HA by teaching broad ranges such as 1microgarm/Kg to 1mg/Kg and thus not obvious. Applicant argues that Cantor teaches that the half-life of HA is longer if more HA is injected (paragraph 0116) and thus conc. lower than 0.1% would not be obvious. Applicant further argues that the cited prior teaches exposure to an aerosol of 0.1% solution (1mg/ml) for 50 minutes hamster coating hamster lung elastic fibers, and therefore a person of ordinary skill in the art would be motivated to use concentration higher than 0.1% solution (1mg/ml) for humans as humans have higher body weight and body surface area than hamster. Applicant discussed affidavit submitted in other applications to show unexpectedly beneficial effect.
This is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because (1) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Cantor is used to provide teaching of particular HA molecular weight range for making a composition in a concentration range of 0.05mg/L and 5mg/L to treat elastic fiber injury and Cantor 1, which is in the same field of endeavor of treating elastic fiber injury teaches adjusting doses for such treatment and the dose of 0.01% HA, 0.05% as preferable, which is encompassed by Cantor as well as the instant claims. Thus the references are combinable; (2) Cantor teaches concentrations of 0.05mg/L and not 0.05mg/ml and does not provide that the concentration in higher range is more useful. Further, Cantor does not teaches away by providing a broad concentration range as the concentration of the instant claims is taught by Cantor for same use;  (3)  Cantor teaches even lower doses of micrograms; (4) Cantor also teaches 0.05mg/L and 5mg/L (0.005% to 0.5% w/v; considering water as a carrier) doses as non-toxic as well useful in treating elastic fiber injury (see paragraph 0116); (5) Applicant only argues but provided no evidence of toxicity of HA in Cantor’s range; (6) the instant claims are drawn to a composition and not to a process and instant claims are not restricted to any particular exposure limit to the composition; (7)  Cantor teaches 0.05mg/L and 5mg/L (0.005% to 0.5% w/v) thus if the starting amount is 0.005% for hamsters, even considering higher body weight and surface area of human, the amount of the instant claims is encompassed by Cantor’s range;  (8)Further,  the instant claims are drawn to a composition and not to a process or steps. Thus applicant is arguing over the process steps not recited in the instant claims. Thus with the guidance provided by Cantor and Canto1, it would have been prima facie obvious to a person of ordinary skill in the art that the concentration of HA may be adjusted within the limits as taught by Cantor and preferably 0.01-0.05% range as taught by Cantor1 with the reasonable expectation of treating same diseases as taught by the cited prior art.
Further, differences in concentration and the like, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it is noted that all of the recited parameters are recognized as result-effective variables, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Thus the cited prior art meets limitation of the instant claims. 


With regard to Applicant’s argument that Cantor teaches that the half-life of HA is longer if more HA is injected (paragraph 0116) and thus conc. lower than 0.1% would not be obvious- is again not found persuasive because paragraph 116 as reproduced below:

    PNG
    media_image1.png
    558
    680
    media_image1.png
    Greyscale

Cantor teaches (1) that the concentration of HA in about 0.05mg/L and 5mg/L (0.005% to 0.5% w/v is non-toxic and further teaches the steps of the process of giving HA in multiple doses (or more HA) in a single day, such as three times and has nothing to do with the composition per se; (2) thus Cantor does not teach that the composition should have higher concentration; (3) Again the instant claims are drawn to a composition and not to a process.

With regard to Applicant’s discussion of affidavit, which is submitted in other applications to show unexpectedly beneficial effect- is again not found persuasive. This is because the affidavit need to be filed in the application under examination for consideration.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623